United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hazelwood, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0871
Issued: November 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2017 appellant, through counsel, filed a timely appeal from a February 1,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
disability on or after August 27, 2015 causally related to his December 16, 2014 employment
injury.
FACTUAL HISTORY
On December 17, 2014 appellant, then a 29-year-old mail handler assistant, filed a
traumatic injury claim (Form CA-1), alleging that on December 16, 2014 a metal door hit his
head from above on the left side of his neck behind his ear and his left shoulder. The employing
establishment controverted the claim asserting that appellant was performing his duties in an
unsafe manner.
In a letter dated January 2, 2015, OWCP noted that appellant’s claim initially appeared to
be a minor injury that resulted in minimal or no lost time from work. It authorized a limited
amount of medical expenses without considering the merits of the claim. OWCP reopened
appellant’s claim due to the challenge from the employing establishment. It requested additional
factual and medical evidence in support of appellant’s claim and afforded him 30 days for a
response.
OWCP accepted appellant’s claim on February 4, 2015 for concussion without loss of
consciousness, trapezius strain, and cervical strain. It authorized compensation benefits
commencing March 12, 2015.
Dr. Dirk H. Alander, a Board-certified orthopedic surgeon, began treating appellant due
to his accepted employment injuries and found that he was totally disabled. He diagnosed
resolving cervical strain on March 18, 2015. Dr. Alander referred appellant for a neurological
consultation due to headaches on April 15, 2015.3
Dr. Lizette Alvarez, a Board-certified physiatrist, examined appellant on April 30, 2015
and noted his history of injury. She diagnosed postconcussive headaches. Dr. Alvarez reported
diplopia on the extreme lateral gaze. She found discomfort with palpation of the greater occipital
nerve on the right. Dr. Alvarez noted that appellant’s right eye was slower in tracking and he
had significant tenderness over the right occipital nerve.

3

Appellant submitted a series of reports from Dr. Jeffrey R. Stark, a chiropractor, beginning on
December 1, 2014. On December 19, 2014 and February 18, 2015 Dr. Stark indicated that he reviewed appellant’s
computerized tomography (CT) scan and found a subluxation at C5. He released appellant from his care on
March 23, 2015. Dr. Kenneth R. Teater, a chiropractor, examined appellant on May 9, 2016 due to his May 3, 2015
motor vehicle accident. On July 10 and 28, 2015 he indicated that appellant could return to regular duty. 5 U.S.C. §
8101(2) provides that the term “physician” includes chiropractors only to the extent that their reimbursable services
are limited to treatment consisting of manual manipulation of the spine to correct a subluxation demonstrated by xray to exist. Appellant has submitted reports from Dr. Stark and Dr. Teater, chiropractors. Neither physician
diagnosed a subluxation of the spine based on x-rays. Without a diagnosis of spinal subluxation from an x-ray, a
chiropractor is not considered a physician under FECA and his opinion does not constitute competent medical
evidence. F.D., Docket No. 15-0868 (issued August 10, 2015).

2

Appellant was in a nonemployment-related motor vehicle accident on May 4, 2015.
Dr. Alander released appellant from his treatment on May 25, 2015 noting the motor
vehicle accident. Dr. Alvarez examined appellant on June 1, 2015 and described his motor
vehicle accident. She found discomfort with palpation of the cervical paraspinals and occipital
notches. Dr. Alvarez noted that appellant’s neck pain and headaches had improved and
recommended work hardening.
Appellant filed claims for compensation (Form CA-7) requesting leave without pay from
May 16 through June 26, 2015.
OWCP authorized compensation benefits through
June 26, 2015.
Dr. Alvarez completed a report on July 6, 2015 and opined that appellant’s condition was
improving. She noted decreased neck pain with no numbness or weakness. Appellant continued
to exhibit mild diplopia which was also improving. Dr. Alvarez released appellant to return to
work with no restrictions and opined that he had reached maximum medical improvement.
Appellant returned to regular-duty work on July 20, 2015.
Dr. Alvarez examined appellant on August 17, 2015. She noted that appellant reported a
recurrence of headaches on the right side and that he denied any new injuries. Dr. Alvarez
reported discomfort with palpation of the area of the right occipital notch. She noted, “Pressure
in this area somewhat mimicked the patient’s symptoms.” Dr. Alvarez opined, “The patient’s
symptoms are consistent with right greater occipital neuralgia. I believe that this is directly
related to his work injury.”
Appellant filed a claim for recurrence (Form CA-2a) and alleged that on August 27, 2015
he sustained a recurrence of his December 16, 2014 work injury. He noted that he had a lifting
restriction and was able to work despite his condition. Appellant did not stop work at that time.
In a statement dated August 27, 2015, appellant reported that he was throwing boxes and
felt a pain in his neck from his previous injury. He noted that he tried to work through the pain
and hypothesized that he lifted more than he could handle.
Appellant provided his hospital notes from August 28, 2015. He described neck pain
after lifting boxes weighing between 30 and 40 pounds. Appellant attributed his condition to his
December 2014 work injury. Dr. Harlan D. Hodges, a physician specializing in emergency
medicine, diagnosed cervical strain.
On September 9, 2015 Dr. Alvarez diagnosed right greater occipital neuralgia and again
noted that pressure in the area reproduced appellant’s symptoms.
In a letter dated October 1, 2015, OWCP requested additional medical and factual
evidence in support of appellant’s claimed recurrence of his medical condition. It afforded him
30 days to submit the requested information.
Dr. Alvarez completed a note on September 21, 2015 and diagnosed cervicalgia,
myofascial pain, and greater occipital neuralgia. She found that appellant had slight anterior

3

head posture, discomfort with palpation of the right greater occipital nerve, and trigger points
along the upper trapezius on the right. Dr. Alvarez found that appellant was totally disabled
through September 23, 2015. On October 26, 2015 she examined appellant due to his right neck
pain. At appellant’s request Dr. Alvarez released him to full duty lifting up to 50 pounds.
On November 13, 2015 OWCP informed appellant that his claim was open for medical
expenses due to his accepted conditions of concussion without loss of consciousness, sprain of
the left shoulder and upper arm, and neck sprain.
Appellant filed a claim for compensation (Form CA-7) on December 9, 2015 for the
period September 19 through October 23, 2015.
OWCP authorized compensation for
September 21 and 22, 2015. In a letter dated December 15, 2015, it requested additional medical
evidence supporting appellant’s disability for work for the period claimed. OWCP afforded
appellant 30 days to respond.
In a letter dated January 5, 2016, the employing establishment noted that appellant was
pending removal for falsification of medical documentation relating to his injury and absence
from work. It submitted a note dated November 2, 2015 indicating specific dates of disability
and a December 30, 2015 handwritten note indicating that the dates were not approved.
Dr. Alvarez corresponded with appellant on January 4, 2016 and noted her concerns
about the level of commitment and compliance from appellant. She noted, “On December 29,
2015, it was brought to our attention that the return to work form that was provided to you dated
November 2, 2015 was altered. A number of dates and comments in the reviewed section were
added by someone other than me or my staff.” Dr. Alvarez released appellant as a patient
effective January 4, 2016.
In a decision dated March 31, 2016, OWCP denied appellant’s claim for recurrence of
disability and wage-loss compensation from August 27, 2015 and continuing. It noted that there
was no detailed and rationalized medical evidence addressing whether his condition was a
recurrence, due to his May 3, 2015 motor vehicle accident, or due to lifting boxes on
August 27, 2015. OWCP found that appellant had not established that his ongoing condition was
due to his accepted December 16, 2014 employment injury. On April 5, 2016 counsel requested
an oral hearing from OWCP’s Branch of Hearings and Review on this decision.
Dr. Alander examined appellant on March 24, 2016 due to headaches, visual
disturbances, and neck pain. He diagnosed chronic neck pain with complaint of chronic
headache. Dr. Alander noted that he did not have treatment options available for appellant’s
headaches and noted that he did not plan on making a return appointment.
In a report dated August 22, 2016, Dr. Howard Place, a Board-certified orthopedic
surgeon, reviewed appellant’s history of injury and medical treatment. He noted appellant’s
symptoms of pain on the right side of his head and neck as well as double vision. Dr. Place
diagnosed cervicalgia and offered appellant no treatment.
Appellant testified at the oral hearing before an OWCP hearing representative on
November 18, 2016. He testified that he did not return to full duty and was not required to lift
and throw heavy sacks. Appellant noted that on August 27, 2015 he lifted a box and felt as if
4

someone had grabbed his neck. He reported that his neck pain was the same as his original
injury. Appellant testified that he stopped work on September 19, 2015 due to his neck pain
from the lifting incident on August 27, 2015.
By decision dated February 1, 2017, OWCP’s hearing representative found that appellant
had not submitted the necessary medical opinion evidence needed to establish that his claimed
recurrence in August 2015 was causally related to his December 16, 2014 employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.4 Appellant
has the burden of proof to establish by the weight of the substantial, reliable, and probative
evidence, a causal relationship between his recurrence of disability commencing August 27,
2015 and his December 16, 2014 employment injury.5 This burden includes the necessity of
furnishing medical evidence from a physician who, on the basis of a complete and accurate
factual and medical history, concludes that the disabling condition is causally related to
employment factors and supports that conclusion with sound medical reasoning.6
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.7 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.8
ANALYSIS
The Board finds this case not in posture for a decision.

4

20 C.F.R. § 10.5(x).

5

Dominic M. DeScala, 37 ECAB 369, 372 (1986); Bobby Melton, 33 ECAB 1305, 1308-09 (1982).

6

See Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

7

T.F., 58 ECAB 128 (2006).

8

A.D., 58 ECAB 149 (2006).

5

OWCP accepted appellant’s claim for concussion without loss of consciousness,
trapezius strain, and cervical strain resulting from the December 16, 2014 employment injury.
Appellant returned to regular-duty work on July 20, 2015. He filed a recurrence claim on
August 27, 2015. Appellant reported that he was throwing boxes and felt a pain in his neck from
his previous injury. He noted that he tried to work through the pain and hypothesized that he
lifted more than he could handle. Appellant sought medical treatment on August 28, 2015 and
received the diagnosis of cervical strain.
Appellant filed a Form CA-2a and described a new employment incident on August 27,
2015 while performing his job duties. While he filed a claim for recurrence of a medical
condition, in fact, his claim as made on the Form CA-2a was for a new traumatic injury. The
lifting incident on August 27, 2015 is an intervening event such that appellant cannot establish
that his current condition is a spontaneous recurrence of his previous neck conditions.9
Appellant immediately sought medical treatment from Dr. Hodges. He received a new
diagnosis of cervical sprain. Appellant then filed an incorrect claim form for recurrence of
disability.
Given the intervening employment event on August 27, 2015, this claim cannot be
factually or medically established based on the claim form filed. The Board finds that this case
shall be remanded and that OWCP should develop appellant’s claim as a new traumatic injury.
OWCP procedures require that, if doubt exists regarding the type of claim, the claimant should
be asked to clarify what condition is being claimed or whether the claimed condition is due to a
traumatic injury, occupational disease, or recurrence.10 The Board finds that appellant’s claim
for a traumatic injury, while made on the wrong form, was clear on its face and should have been
developed as a traumatic injury by OWCP.
It is well established that proceedings under FECA are not adversarial in nature and that
while the claimant has the burden of proof to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence. OWCP has an obligation to see that
justice is done.11 As appellant has received no guidance from OWCP regarding the specific
evidence required to establish his traumatic injury claim, the Board finds that this case must be
remanded for further development.12
CONCLUSION
The Board finds this case not in posture for a decision.
9

Supra note 4.

10

S.S., Docket No. 16-0675 (issued July 15, 2016); Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial
Development of Claims, Chapter 2.800.7b(1) (June 2011).
11

S.S., id.; John J. Carlone, 41 ECAB 354 (1989).

12

20 C.F.R. § 10.121. This provision requires OWCP to inform a claimant of the additional evidence needed to
establish the claim and allow 30 days for submission of the evidence requested.

6

ORDER
IT IS HEREBY ORDERED THAT the February 1, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: November 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

